DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-20 of US application 17/034,483 filed 9/28/20 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 4/8/22. Claims 1 and 11 were amended. Claims 1-20 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-20 are allowed over the prior art of record.
The closest prior art of record is Myers et al. (US 20180210447 A1) in view of Offenhauser et al. (US 20180211520 A1) in further view of Yang et al. (US 20150039183 A1), hereinafter referred to as Myers, Offenhauser and Yang, respectively. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, Myers discloses A system, comprising a first computer including a processor and a memory (See at least Fig. 1 in Myers: Myers discloses that vehicle 100 may comprise wind detection system 104 [See at least Myers, 0018]. Also see at least Fig. 2 in Myers: Myers discloses that wind detection system 104 includes a communication manager 202, a processor 204, and a memory 206 [See at least Myers, 0023]), the memory storing instructions executable by the processor (See at least Fig. 4 in Myers: Myers discloses that method 400 may be executable by the wind detection system [See at least Myers, 0030]) to: 
determine real-time wind data for a location based on a detected movement of an object relative to a vehicle, wherein the real-time wind data includes a wind speed and a wind direction (See at least Fig. 4 in Myers: Myers discloses that the wind detection system identifies 404 airborne particles in the LIDAR system data, and that based on the movement of the airborne particles over time, the wind detection system determines 406 the wind speed and the wind direction ahead of the vehicle [See at least Myers, 0030]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the system wherein the processor is further configured to receive stored wind data for the location from a remote computer; 
determine that the real-wind data represents a crosswind based on a probability for crosswind being greater than a threshold; 
upon determining that the real-wind data represents the crosswind, determine a crosswind risk based on the real-time wind data and the stored wind data; and 
actuate a vehicle component to compensate for the crosswind risk (emphasis added).
In order for the prior art of record to read on these additional limitations, the prior art of record would have to teach where real-time wind data is used to detect a crosswind based on a probability for crosswind being greater than a threshold. In other words, rather than quantifying a strength of a crosswind (i.e., the magnitude of an orthogonal or perpendicular component of a wind vector), the prior art would instead have to teach calculation of a probability that a crosswind exists at all. The prior art would further have to teach comparison of such a probability to a threshold probability to determine if the real-time wind data represents a crosswind.
Myers comes close to teaching these limitations, since Myers teaches a method for crosswind quantification wherein a processor is configured to determine a crosswind risk based on the real-time wind data (See at least Fig. 4 in Myers: Myers discloses that, based on the wind speed and the wind direction ahead of the vehicle, the wind detection system determines 408 a severity of the wind conditions based on the type of vehicle (e.g., how susceptible the vehicle is to cross-winds or wind shear) and the angle of the wind with respect to the direction the vehicle is traveling, such that a wind direction that is perpendicular to the vehicle's direction of travel is more likely to cause a vehicle rollover or push the vehicle into a different lane [See at least Myers, 0030]. Myers teaches that, accordingly, the severity of the wind conditions may be ranked on a numeric scale, such as 0-10, where “0” represents no wind and “10” represents an extremely dangerous wind condition [See at least Myers, 0030]. It will be appreciated that, because Myers detects and quantifies dangers of a wind perpendicular to the vehicle, Myers may therefore quantify a crosswind risk) and stored wind data (Myers discloses that the ranking of the severity of the wind conditions may consider notifications from other vehicles of high wind situations in addition to the wind conditions detected by vehicle 100 itself [See at least Myers, 0031]); and 
actuate a vehicle component to compensate for the crosswind risk (See at least Fig. 4 in Myers: Myers discloses that, from steps 412-414, the vehicle system may actuate actuators of the vehicle to mitigate the impact of the wind [See at least Myers, 0032-0035]).
However, Myers fails to read on the claimed invention since, as disclosed in at least [Myers, 0030] quoted above, Myers merely quantifies windspeeds (See at least [Myers, 0030]); unlike the claimed invention, there is no calculation of a probability that a crosswind exists at all, and therefore no comparison of such a probability to a threshold probability to determine whether the real-time wind data represents a cross-wind. Therefore, Myers is not in the field of endeavor of utilizing real-time wind data to calculate a probability that the real-time wind data represents a cross-wind.
Offenhauser also comes close to teaching the additional limitations of claims 1 and 11, since Offenhauser teaches a system wherein, if several vehicles have experienced an intervention by a crosswind assist at a specific location, then it is determined that the probability is very high that other vehicles will also have an intervention at this location (See at least [Offenhauser, 0030]). Offenhauser further teaches that if crosswind assist interventions are reported by many vehicles at the same position, and at the same time, that wind gusts are reported by a weather service, then the idea that other vehicles will also likely have an intervention at the same location may be classified as plausible (See at least [Offenhauser, 0030]).
However, Offenhauser does not actually teach or suggest calculating the probability that a crosswind exists at the location, nor does Offenhauser teach or suggest comparing a calculated probability of crosswind to a threshold probability; instead, Offenhauser merely teaches counting a number of incidents (See at least [Offenhauser, 0030]). Therefore, Offenhauser is not in the field of endeavor of utilizing real-time wind data to calculate a probability that the real-time wind data represents a cross-wind, and it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Offenhauser with Myers or any other prior art of record to arrive at the claimed invention.
Yang also comes close to teaching the additional limitations of claims 1 and 11, since Yang teaches a system that a vehicle system determines whether the crosswind estimate 116 exceeds a predetermined threshold value (See at least [Yang, 0039]). Yang further teaches, for example, that the predetermined threshold value may be set to a level indicative of a crosswind sufficient to warrant vehicle system 100 action or intervention (See at least [Yang, 0039]).
However, like Myers, Yang merely teaches a threshold for a crosswind amount, not a threshold for a probability of crosswind existing at all. This means that, in other words, Yang assumes the existence of a crosswind and measures its strength, as opposed to the claimed invention which measures the probability that a crosswind exists at all. Therefore, Yang is not in the field of endeavor of utilizing real-time wind data to calculate a probability that the real-time wind data represents a cross-wind, and it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Yang with Myers or any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claims 1 and 11 are allowable over the prior art of record.

Regarding claims 2-10 and 12-20, these claims are also allowable over the prior art of record at least by virtue of their dependence from claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668